Kupferman, J. P.,
dissents in part in a memorandum as follows: I would deny the plaintiffs’ motion for summary judgment and let the matter proceed to trial. The tenant notified the landlord of her intent to assign the lease on her apartment to two individuals. The landlord replied in writing that the prospective assignees were not acceptable giving several reasons not in themselves unreasonable. Thereafter, one of the proposed assignees withdrew, and the other prospective assignee brought in another party as a coassignee who has not as yet submitted any information to the landlord. The determinations in Conrad v Third Sutton (81 AD2d 50), and Lexann Realty Co. v Deitchman (83 AD2d 540), interpreting section 226-b of the Real Property Law, do not under the circumstances support a determination for summary judgment for the plaintiffs.